ON RETURN TO REMAND
TAYLOR, Judge.
The appellant, Autry Delaine Daughtry, pleaded guilty to burglary in the third degree, a violation of § 13A-7-7, Code of Alabama 1975. He was sentenced to 20 years in prison pursuant to the Alabama Habitual Felony Offender Act. We remanded this case to the circuit court so that that court could conduct another plea hearing and a sentencing hearing at which a court reporter would be present to transcribe the proceedings. 587 So.2d 1285. The court has complied with our directions, and a transcript of the proceedings has been filed with this court.
The appellant contends that he was illegally sentenced as a habitual offender because no evidence of prior convictions was presented. The record reflects that the appellant’s prior convictions were proven for purposes of his sentence under the Habitual Felony Offender Act. The record contains certified case action summaries and other certified records from the clerks of the court of Mobile, Marengo, Washington, and Choctaw counties which show that the appellant had been convicted of seven prior felonies. Certified case action summaries and other certified records from the clerk of the court are sufficient to prove prior convictions. See § 13A-5-10.1, Code of Alabama 1975. The prosecution showed proof of four prior convictions for burglary in the third degree and three prior convictions of theft of property." The trial court correctly sentenced the appellant as a habitual offender to 20 years in prison.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.